Citation Nr: 0022311	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from June 1965 to May 1968.

The Board of Veterans' Appeals (Board) remanded this case to 
the Jackson regional office (RO) in October 1999 to obtain 
certain Department of Veterans Affairs (VA) outpatient 
treatment records to which the appellant had referred in a 
June 1995 VA examination.  The remand had instructed the RO 
to inquire of the appellant the dates of the treatment.  The 
RO did so, and the appellant did not respond.  The RO 
returned the case to the Board without further action.

In its remand, the Board neglected to call to the attention 
of the RO that the appellant's initial claim for VA 
disability compensation indicated VA psychiatric treatment at 
Jackson VA Medical Center (VAMC) in 1987 or 1988.  As noted 
in the prior remand, VA has constructive notice of VA 
treatment records for the purpose of adjudication of benefit 
claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  While 
the Board regrets not including in the prior remand an 
explicit instruction to obtain the records identified in the 
appellant's original application for benefits, VA is 
nonetheless on notice of them and they are constructively 
before the Secretary in adjudication of this claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available psychiatric 
inpatient or outpatient records from 1987 
to 1988 from Jackson VAMC, and request 
any other psychiatric records pre- or 
post-dating that date range, and 
associate any information obtained with 
the claims folder.

2.  Thereafter, readjudicate the claims 
at issue, and determine whether the 
appellant's claim, or any part of it, may 
now be allowed.  If none may, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



